 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280North Carolina Shipping Association and its Mem-ber, Southeast Crescent Shipping Company and Alter Ego Southeast Crescent Terminal Co., Inc. and Emmett L. Denkins  International Longshoremen™s Association, Local 1426 and Emmett L. Denkins. Cases 11ŒCAŒ16155 and 11ŒCBŒ2483  August 24, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                      AND LIEBMAN On September 12, 1996, Administrative Law Judge Philip P. McLeod issued the attached decision.  The Re-spondent Employer and the Respondent Association jointly filed exceptions and a supporting brief, the Re-spondent Union filed exceptions and a supporting brief, and the General Counsel filed a cross-exception and a supporting and answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions as modified and to adopt the recommended Order as modi-fied and set forth in full below.1 We agree with the judge™s findings that Respondent Southeast Crescent Shipping Company and its alter ego Southeast Crescent Terminal Co., Inc. (Respondent Em-ployer), through the actions of its agent, James Grady, violated Section 8(a)(3) and (1) of the Act by discrimina-torily denying Charging Party Emmett Denkins a perma-nent assignment on a warehouse crew, and that the Re-spondent Union, also through the actions of Agent Grady, violated Section 8(b)(1)(A) and (2) by causing the Employer to discriminate against Denkins. We do not agree, however, with the judge™s finding that Respondent North Carolina Shipping Association is liable for the unfair labor practices engaged in by its member, the Respondent Employer.  The record estab-lishes, and the judge found, that the Association exists solely for the purpose of representing five stevedoring companies and one line-handling company in the nego-tiation and administration of collective-bargaining agreements.  Consistent with the record, the judge found:                                                                                                                       1 In addition to the change discussed below, we have modified the judge™s recommended Order to conform it to Indian Hills Care Center, 321 NLRB 144 (1996), to require the reciprocal posting of notices, to state that the Respondent Union™s backpay liability is joint and several with the Respondent Employer, and to provide that the Respondent Union™s backpay liability is terminated 5 days after it notifies the Re-spondent Employer that it has no objection to the hiring of Emmett Denkins for the three-person permanent warehouse crew.  C. B. Display Service, 260 NLRB 1103 fn. 6 (1982). The Association has no income or assets of its own.  The member companies pay assessments to the Association which are used to cover the Associa-tion™s administrative expenses.  The Association does not itself employ union labor.  Neither is the Association responsible for making contributions to the Union™s pension and welfare funds.  The Asso-ciation is purely and simply a multi-employer collec-tive bargaining association.  The unfair labor practices here involve the actions of work crew ﬁheaderﬂ James Grady, who the judge prop-erly found to be a dual agent of the Respondent Em-ployer and the Respondent Union.2  Specifically, the un-fair labor practices concern Grady™s discriminatory re-fusal to select Denkins for a permanent work crew be-cause Denkins signed a petition which Grady perceived to be disloyal to the union leadership with which Grady was aligned. Contrary to the judge, we find that the Association is not liable for Grady™s conduct because it did not have any involvement in the hiring decision at issue here or in the acts that constituted the unfair labor practices.  The Association has no authority to, and does not, make em-ployment decisions on behalf of its employer-members, and does not exercise any control over the terms and conditions of employment which its employer-members apply to their own employees.  In these circumstances, we find that the Association was not an employer of Grady, Denkins, or any other employee of the Respon-dent Employer or of any other member of the Respon-dent Union.  Thus, we find that Grady was not acting as the agent of the Association when he engaged in the con-duct involved in this case.  Accordingly, we reverse the  2 In its exceptions, the Respondent Employer contends, among other things, that Grady cannot be found to be its agent because no ﬁidentity of interestsﬂ exists between leaders of gangs, called ﬁheaders,ﬂ such as Grady, and the Respondent Employer, and the headers act solely in the interests of the Respondent Union.  In support, the Respondent Em-ployer cites NLRB v. Master Stevedores Assn. of Texas, 418 F.2d 140 (5th Cir. 1969).  For the reasons set forth by the judge, we find no merit in the Employer™s contention.  We note further that the Board has not adopted the court™s decision in Master Stevedores and that, in any event, the situation in that case is distinguishable from that presented in the instant case.  In Master Stevedores, the court found that certain dock foremen who selected employees to work for employers were not acting as agents of the employers for hiring purposes, and therefore were not supervisors under Sec. 2(11) of the Act.  Here, in contrast, the Employer has stipulated that the headers are Sec. 2(11) supervisors.  More significantly, unlike the situation in Master Stevedores, here the Employer was directly involved in the hiring process performed by the headers.  Thus, the record shows that the Employer specifically chose Grady to be the header on the three-person warehouse gang, and it directed Grady to choose workers for the gang who would best perform the tasks required by the Employer.  Accordingly, we find that Grady clearly was acting within the scope of his authority as agent and super-visor for the Employer in making the hiring decisions for the three-person gang.  Thus, even under the Fifth Circuit™s test set forth in Mas-ter Stevedores, Grady™s actions at issue here were taken ﬁin the interest of the employer.ﬂ 326 NLRB No. 18  NORTH CAROLINA SHIPPING ASSN. 281judge on this matter, and we shall delete the Association 
from the Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that 
A. Respondent Southeast 
Crescent Shipping Company 
and its alter ego Southeast Crescent Terminal Co., Inc., 

Wilmington, North Carolina, 
its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to hire individuals because of 
their union activities or sentiments. 
(b) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their rights under Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Emmett Denkins employment in the position on the 
three-member warehouse gang which he would have held 

but for the discrimination against him, or if that position 
no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or 
privileges previously enjoyed. 
(b) Jointly and severally with the Respondent Union, 
International Longshoremen™s Association, Local 1426, 
make Emmett Denkins whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him.  Backpay shall be computed in accor-

dance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Re-tarded
, 283 NLRB 1173 (1987).  The Respondent Un-
ion™s liability for backpay shall terminate 5 days after it 
notifies the Respondent Employer that it has no objection 
to the employment of Denkins. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to 
the unlawful refusal to hire 
Emmett Denkins for a position on the three-member 
warehouse gang, and within 3 days thereafter notify 
Denkins in writing that this has been done and that the 
failure to hire will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records an
d reports, all social secu-
rity payment records, timeca
rds, personnel records and 
reports, and all other record
s necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Wilmington, North Carolina facilities copies of the 
attached notice mark
ed ﬁAppendix A.ﬂ
3  Copies of the 
                                                          
                                                                                             
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
notice, on forms provided by the Regional Director for 
Region 11, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to 
employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 

a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since July 22, 1994. 
(f) Post at the same places
 and under the same condi-
tions set forth in paragraph 2(e) above, and as soon as 

they are forwarded by the Re
gional Director, copies of 
the Respondent Union™s notice marked as ﬁAppendix B.ﬂ 
(g) Furnish to the Regional Director for Region 11 
signed copies of Appendix A in sufficient number to be 
posted by the Respondent Unio
n in places where notices 
to its members are customarily posted. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent Employer has 
taken to comply. 
B. Respondent International Longshoremen™s Associa-
tion, Local 1426, Wilmington, North Carolina, its offi-

cers, agents, and re
presentatives, shall 
1.  Cease and desist from 
(a) Causing, or attempting to cause, the Respondent 
Employer, Southeast Crescent Shipping Company and its 
alter ego Southeast Crescent Terminal Co., Inc., or any 

other employer, to fail and refuse to hire Emmett Den-
kins, or any other individual
, because of their union ac-
tivities or sentiments. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of their rights under Sec-
tion 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Jointly and severally with the Respondent Em-
ployer, make Emmett Denkins whole for any loss of 

earnings and other benefits suffered as a result of the 
discrimination against him.  Backpay shall be computed 
in accordance with 
F. W. Woolworth Co.
, supra, with 
interest as prescribed in 
New Horizons for the Retarded
, supra.  The Respondent Union™s liability for backpay 
shall terminate 5 days after it notifies the Respondent 
Employer that it has no objection to the employment of 
Denkins. 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282 (b) Notify the Respondent Employer, in writing, with a 
copy to Denkins, that it has no objection to the employ-
ment of Denkins in the position on the three-member 
warehouse gang that he would have held if not for the 
discrimination against him. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful refusal to 
select Denkins for the permanent three-member ware-
house gang, and within 3 days thereafter notify Denkins 
in writing that this has been done and that the refusal to 
select will not be used against him in any way. 
(d) Within 14 days after service by the Region, post at 
its Union office copies of the attached notice marked 
ﬁAppendix B.ﬂ
4  Copies of the notice, on forms provided 
by the Regional Director for Region 11, after being 
signed by the Respondent Union™s authorized representa-
tive, shall be posted by the Respondent Union and main-
tained for 60 consecutive da
ys in conspicuous places 
where notices to members are customarily posted.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material. 
(e) Post at the same places
 and under the same condi-
tions as set forth in paragraph (d) above, and as soon as 

they are forwarded by the Re
gional Director, copies of 
the Respondent Employer™s a
ttached notice marked as 
ﬁAppendix A.ﬂ 
(f) Furnish signed copies of the notice marked ﬁAp-
pendix Bﬂ to the Regional Director for posting by the 
Respondent Employer at all pl
aces on its premises where 
notices to employees are customarily posted.  Copies of 
that notice, after being signed by the Respondent Union™s 
authorized representative, shall be returned to the Re-
gional Director for disposition by him. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent Union has taken 
to comply. 
   APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
                                                          
 4 See fn. 3, supra. 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail and refuse to hire individuals be-
cause of their union activities or sentiments. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Emmett Denkins employment in the position 
on the three-member warehouse gang which he would 
have held but for the discrimination against him or, if 
that position no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed. 
WE WILL, jointly with International Longshoremen™s 
Association, Local 1426, or severally, make whole Em-
mett Denkins for any loss of earnings and other benefits 
suffered as a result of the discrimination against him, 
with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unlaw-
ful refusal to hire Emmett Denkins for a position on the 

three-member warehouse gang, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the failure to hire will not be used against 

him in any way. 
SOUTHEAST CRESCENT SHIPPING 
COMPANY 
AND 
ALTER 
EGO SOUTHEAST 
CRESCENT 
TER-MINAL CO., I
NC.   APPENDIX B 
NOTICE TO MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT cause, or attempt to cause, Southeast 
Crescent Shipping Company and its alter ego Southeast 
Crescent Terminal Co., Inc., 
or any other employer, to 
fail and refuse to hire Emmett Denkins, or any other in-
dividual, because of their union activities or sentiments. 
 NORTH CAROLINA SHIPPING ASSN. 283WE WILL NOT in any like or related manner restrain or 
coerce employees in the exerci
se of their rights under 
Section 7 of the Act. 
WE WILL, jointly with the Employer, and severally, 
make Emmett Denkins whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, with interest. 
WE WILL notify the Employer, in writing, with a copy 
to Emmett Denkins, that we have no objection to the 

employment of Denkins in the position on the three-

member warehouse gang that he would have held if not 
for the discrimination against him. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unlaw-
ful refusal to select Emmett Denkins for the permanent 

three-member warehouse gang, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the refusal to select will not be used 

against him in any way. 
INTERNATIONAL 
LONGSHOREMEN
™S ASSOCIA
-TION, LOCAL 1426 
 Jane P. North, Esq., 
for  the General Counsel
. W. T. Cranfill Jr., Es
q. (Blakeney & Alexander
), of Charlotte, 
North Carolina, for Respondent Employer
. Robert W. Kilroy, Esq
., of Hampstead, North Carolina, for Re-
spondent Union. DECISION STATEMENT OF THE 
CASE PHILIP P. M
CLEOD
, Administrative Law Judge. I heard this 
case in Wilmington, North Carolina, on April 29 and 30, 1996. 
The case originated from a charge filed on July 22, 1994, in 
Case 11ŒCBŒ2483 by Emmett L. De
nkins against International 
Longshoremen™s Association, Local 1426 (Respondent Union). 
On August 9, 1994, Denkins filed a charge in Case 11ŒCAŒ
16155 against North Carolina Shipping Association (Respon-
dent Association or the Associat
ion) and its member Southeast 
Crescent Shipping Company, Inc. (Respondent Employer or 
Southeast Crescent Shipping). 
On August 25, 1994, an order consolidating cases, complaint 
and notice of hearing issued. The complaint alleges violations of Section 8(b)(1)(A) and (2) and Section 8(a)(1) and (3) of the 

Act.  
In their respective answers to the consolidated complaint, 
Respondents admitted certain allegations, including the filing 
and serving of the charges; the status of Southeast Crescent 
Shipping as an employer within the meaning of the Act; the 
status of the Association as a multiemployer bargaining asso-
ciation; and the status of In
ternational Longshoremen™s Asso-
ciation, Local 1426, as a labor 
organization within the meaning 
of the Act. Respondents denied 
having engaged in any conduct 
which would constitute an unfair labor practice within the 
meaning of the Act. Additionally, the Association denied that it 
is an employer within the meaning of the Act. 
At the trial here, all parties 
were represented and afforded 
full opportunity to be heard, to examine and cross-examine 

witnesses, and to introduce evidence. Based on facts revealed 
for the first time at the trial by
 Respondent Employer™s counsel, 
I granted counsel for the General Counsel™s motion to amend 
the complaint to add Southeast Crescent Terminal, Inc. (South-
east Crescent Terminal), as a 
Respondent and alter ego of 
Southeast Crescent Shipping. 
All parties filed timely briefs 
which have been duly consid-
ered. In their posttrial briefs, 
counsel for the General Counsel 
and Respondent Employers both st
ate that following the close 
of the hearing, the parties agreed to stipulate Southeast Cres-

cent Shipping and Southeast Crescent Terminal are, and have 
been at all times material, alter egos and a single employer 

within the meaning of the Act. 
On the entire record in this case, and from my observation of 
the witnesses, I make the following 
FINDINGS OF FACT
 A. Background North Carolina Shipping Association is a nonprofit North 
Carolina corporation which exists solely for the purpose of 
representing five stevedoring companies and one line-handling 
company in Wilmington, North Carolina, in the negotiation and 
administration of collective-bargaining agreements with Re-
spondent Union. The Association has no income or assets of its 
own. The member companies pa
y assessments to the Associa-
tion which are used to cover th
e Association™s administrative 
expenses. The Association does 
not itself employ union labor. 
Neither is the Association responsible for making contributions 

to the Union™s pension and welfare funds. The Association is 
purely and simply a multiemployer collective-bargaining asso-
ciation.  Respondent Southeast Crescent Shipping Company, Inc. is a 
Delaware corporation engaged in the business of providing 
stevedoring services at the port 
in Wilmington, North Carolina, and is one member of the Association. 
Respondent Union serves as the exclusive hiring agent for 
the member employers of the Association to provide long-
shoremen for loading and unloading work in the port of Wil-
mington. This practice has been in
 existence since at least 1977, 
although not embodied in a written contract for many years. 
Recently, the practice has been embodied in an agreement 
known as the ﬁWilmington North Carolina Longshore Seniority 
planﬂ revised October 1, 1992. 
At the Wilmington port, regula
r work crews are referred to 
as working ﬁgangs.ﬂ There are from 15 to 18 loading gangs, 
with 12 people assigned to each such gang, and 3 carpenter 
gangs. On the loading gangs, there are forklift operators, crane 
operators, laborers, a flagman, 
and a hatch tender. Gangs work in rotation in 2-day cycles as work is available. 
Each gang is supervised by a ﬁheaderﬂ who is chosen by the 
Employer, but on recommendation of the Union. Each gang 
header receives a dollar more 
per hour than longshoremen on 
the gang. Under the agreement 
between Respondent Union and 
the Association, the header has au
thority to hire individuals to 
work on the gang, and has authority to ﬁcheck a man out,ﬂ that 
is, send him home from work, and take him off the gang, if he 
is not working. Headers generally do not perform loading work 
themselves, but devote themselves entirely to supervising the 
work of the gang. The parties stipulated that headers are super-
visors within the meaning of the Act. 
Gangs consist of certain permanent members who are as-
signed to the gang based on seniority. All permanent members 
ﬁshape-up,ﬂ i.e., appear for assi
gned work, at a designated time. 
If a vacancy occurs in the gang due to absence or the need for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284 additional men, the header will select within plan seniority 
guidelines those longshoremen available on the floor at the 
union hall, provided they have th
e qualifications to perform the work. 
B. Emmett Denkins™ Background 
Emmett Denkins became a member of Respondent Union in 
1991. From the outset, Denkins
 was a vigorous supporter of 
Union President Willie Sloan. He and fellow member James 
Grady were two of Sloan™s most outspoken advocates, cam-
paigning for Sloan in the 1991 local union campaign. Grady 
and Denkins often had breakfast 
together before work, and had 
various meetings with Sloan, w
ho Grady routinely referred to 
as ﬁthe man.ﬂ As more fully described below, Sloan was sus-
pended from his duties as local union president in November 
1993, and a trustee was appointed to
 act in his place. Even after 
this occurred, both Denkins and Sloan continued to openly 
support Sloan. During the first years of Denkins™ union membership, he was 
not assigned to a permanent gang. Denkins acquired work 
through a process called ﬁcatching work,ﬂ i.e., going to the 
union hall early in the morning to attend ﬁshape-upsﬂ in order 
to be available if a particul
ar gang needed additional people 
that day. Through this procedur
e, Denkins caught work primar-ily on the Thomas Nixon gang, where he worked with James 

Grady. For at least half of his working time on the Nixon gang, 
Denkins drove a forklift and a hustler. It is undisputed that 
Denkins was qualified to drive all types of vehicles needed on 
the docks, including forklifts, c
ontainer handlers, and hustlers, 
which are similar to tractor-trailer rigs. 
C. Union Trusteeship In November 1993, the International Longshoremen™s Asso-ciation placed the local union unde
r trusteeship, in part for fail-
ing to fill permanent gangs. Local union officers and executive 
board members were suspended. The trustee assumed complete 
control of the local union, re
taining only those persons and 
suspended officers necessary to operate the local, such as Vice 
President and Business Agent Clayton Vaught. 
D. Formation of the Warehouse Gang 
In December 1993, Grady approached Denkins and told him 
that he had been designated header on what was to be a perma-
nent warehouse gang of seven men 
to be working for Southeast Shipping at the GADA warehouse in
 Wilmington. This smaller 
gang was to be used for a ﬁstuffing and stripping operation,ﬂ 
i.e., loading and unloading of frei
ght in and out of containers. 
Grady explained that as header, he would be selecting four 
permanent members of the gang and two carpenters. It is undis-
puted Grady told Denkins that he would be Grady™s first pick, 
because Denkins had the ability to operate all the equipment. 
Grady gave Denkins his choice of positions on the gang. Den-
kins chose to be ﬁdoor manﬂ opening and closing containers, 
while others drove trucks and forklifts and the carpenters 
shored up and packed as needed. Other members of this gang 
included Manning Bryant, a driver, and Preston Walker, a car-
penter. 
In mid-March 1994, Grady told Denkins that Captain John 
Wightman, president of Southeast Shipping, had told Grady 
that he needed a three-man permanent crew for work at the 
warehouse operation. Grady told De
nkins the jobs were to be 
permanent positions, working guaranteed 40 hours a week. 
Grady, who was to be header on this crew, asked Denkins 
whether he wanted to take one 
of the other two permanent posi-
tions on that crew, or whether he 
would rather remain as header 
of the seven-man warehouse gang of which Grady was then the 
header. Denkins said that he wanted one of the permanent, 40-
hour a week positions, as he n
eeded the money. Grady ex-
plained that Wightman would submit the names to the Union 

for approval, and stated that he
 would submit Denkins™ name to 
Wightman as one of the other tw
o people. Three or four days 
later, Grady told Denkins that
 he intended to submit Preston 
Walker™s name as the carpenter for that three person crew. 
Thereafter, Denkins spoke with then Acting Union President 
Clayton Vaught. It is undisputed 
Vaught told Denkins, ﬁyou all 
have the jobﬂ but that he didn™t know exactly when they would 
start to work. Preston Walker also confirmed that Clayton 
Vaught told him, at some point prior to his starting to work on 
the three-man crew, that Grady had said the three chosen indi-
viduals were Walker, Grady, and 
Denkins. It is undisputed that 
Denkins was fully qualified to pe
rform all of the work required 
on the three-man crew. 
E. The ﬁPetitionﬂ and its Consequences 
In early April 1994, Denkins was approached by fellow un-
ion member Wilbert Rowell who was circulating a petition 
containing a statement of support for the work done on behalf of Respondent Union by Trustee John Mackay. At the trial 
here, Rowell conceded that at the time he circulated this peti-
tion, he was considering running for president of the local un-
ion against incumbent Willie Sloan and that part of his reason 
in circulating the petition was to gauge the amount of support 
he might have. Rowell asked Denkins to sign the petition, and 
Denkins agreed. Rowell sent this petition to the International Union on or 
about April 13, 1994. The petition quickly became the subject 
of much discussion within the Un
ion. Rowell testified that he 
heard talk in the union hall after Denkins signed the petition 
about Denkins™ having ﬁjumped 
the fence.ﬂ Given that the 
overwhelming majority of those who signed the petition were 

not Sloan supporters, and that Rowell™s purpose in circulating 
the petition was, in part, to as
certain the amount of support his 
own presidential bid would garner, the petition was quickly 
characterized by many as an anti-Sloan petition. 
Denkins testified, without contradiction, that Grady ap-
proached him at work shortly after he signed the petition. 
Grady accused Denkins of havi
ng ﬁsold the man out.ﬂ Denkins 
asked Grady what he meant. Gr
ady replied that Denkins had 
signed the petition to get rid of Sloan and keep Respondent 
Union under trusteeship. Denkins said that nothing he had read 

or signed stated anything to that effect. Grady continued to tell 
Denkins that he had ﬁsold the man outﬂ and that he had 
ﬁchanged camps.ﬂ Grady told 
Denkins, ﬁWell, I have some-thing for you then.ﬂ 
Preston Walker corroborated De
nkins. Walker testified that 
he was present when Grady, in an angry tone of voice, accused 

Denkins of having changed over. Later that day, Grady ex-
plained the meaning of his term ﬁchanged overﬂ to Walker by 
explaining that Denkins had signed the petition that Rowell had 
circulated. 
Although Denkins had previously served as Grady™s secre-
tary in filling out gang cards prior to his signing the petition, 
Grady took over this practice himself after Denkins signed the 
petition. Whereas the two previously had eaten breakfast to-
gether on a regular basis, af
ter Denkins signed Rowell™s peti-
 NORTH CAROLINA SHIPPING ASSN. 285tion Grady stopped this practi
ce. Grady continued commenting 
on Denkins™ character throughout the weeks that followed. 
Grady routinely told others that
 Denkins was no good, a traitor, 
and that he had changed on ﬁthe man.ﬂ 
Realizing that it would lose business if it did not reduce the 
cost of using union labor, Southeast Crescent Shipping decided 
to apply to the Carriers Contai
ners Council for a ﬁsubsidized 
freight station.ﬂ Through the Carriers Container Council, one 
such container freight station per port may be established to 
perform stuffing/stripping work using union labor. The union 
workers™ wages are subsidized by the council trust fund, on the 
condition that the freight station employs the workers on a 
permanent basis in 40-hour-per
-week positions. This applica-
tion was submitted to the Carrier Container Council by South-
east Crescent Shipping on or about April 22, 1994. Southeast 
Crescent Shipping advised Respondent Union that the proposed 
container freight station would require the employment of three 
union members who would work a 40-hour workweek, and that 
this permanent work force would be comprised of James Grady 
and ﬁwhoever else in his team he feels would best meet our requirements.ﬂ Thereafter, during the month of May, Denkins saw Willie 
Sloan at a local Little League 
baseball game. Denkins testified 
without contradiction about thei
r ensuing conversation. Sloan 
walked up to Denkins and said he had heard Denkins had ﬁgot 

the cold feet.ﬂ Denkins asked Sl
oan what he meant, and Sloan 
stated he had heard that Denkins had signed ﬁthe petitionﬂ to 

keep the trusteeship and to get ri
d of Sloan. Denkins replied he 
did not know anything about a petition with language to that 

effect, but that he had signed 
a petition that Rowell had circu-
lated. Sloan concluded by tellin
g Denkins that he™d be back. 
Sloan was at least partially correct. The Trusteeship was 
terminated in May 1994. Officers,
 including Sloan, were re-
instated and new members of the executive board were elected. 
Grady™s hostility toward Denkins
 continued. Early in July 
1994, Grady talked to longshoreman Shelby King, who also 

had been a strong supporter of Sloan. Grady told King that he 
was not going to pick Denkins for the permanent three-man 
warehouse gang because Denkins
 had ﬁjumped the fence.ﬂ 
When King asked Grady what he meant by Denkins ﬁjumping 

the fence,ﬂ Grady said that Denkins had gone the ﬁother wayﬂ 
and was a Rowell supporter, having signed a petition to keep 
Sloan from coming back as president of Respondent Union. 
The application of Southeast Crescent Shipping was ulti-
mately approved by the Container Counsel and the Interna-
tional Union, and plans were made for the creation of a new 
corporation, Southeast Crescent Terminal, to operate the con-
tainer freight station. Wightman 
informed Sloan by letter dated 
July 15, 1994, that the terminal would begin operation on July 

18 and that ﬁJames Grady should choose two men from our 
present crew who he feels are able to perform all necessary 
tasks.ﬂ 
On July 18, Denkins learned that he had not been chosen by 
Grady to work at the freight station. Rather, Grady selected 
driver Manning Bryant and carpenter Preston Walker to work 
with him at the freight station,
 and Grady™s former seven-man 
loading gang was dissolved. Denkins learned this when he 
passed by the warehouse yard and noticed Grady, Preston 
Walker, and Manning Bryant working in the yard. Denkins 
went directly to the union hall, where he spoke to Business 
Agent Lewis Hines. Hines told De
nkins that he knew very little 
about the situation and that when Union President Willie Sloan, 
who had returned to the position of president, had gone out of 

town on the previous Friday, he had given Hines only two 
names, those of Grady and Preston Walker. Denkins replied 
that he had seen Manning Bryant working at the yard. Hines 
then explained that when Grady came the to hall that morning, 
he had told Hines to call Manning Bryant at home, and to tell 
him to come to work. Bryant™s name did not appear on the 
ﬁanti-Sloanﬂ petition. At noon on that same day, Denkins spoke to Grady at the un-
ion hall when he came to lunch. Denkins told Grady that he 
knew he was one of the three people chosen, and that he had 
just been waiting to go to work. Denkins directly confronted 
Grady by asking him how the change had come about. Grady 
replied, just as direct
ly, that he and ﬁthe 
manﬂ made the change. 
The only person Grady ever referred
 to as ﬁthe manﬂ was Willie 
Sloan. F. Later Events 
On July 18, Denkins immediately filed a grievance with the 
ﬁseniority boardﬂ of Respondent Union regarding Grady™s deci-
sion not to select him to work at the freight station. A hearing 
took place in late July or early
 August, at which Denkins was 
represented by Wilbert Rowell. It is undisputed that at this 
hearing then Vice President Clay
ton Vaught testified that he 
had talked with John Wightman,
 and Wightman had at one time 
submitted three names of people to the Union who had been 
selected by Grady to work. These included Grady, Walker, and 
Denkins. There is no dispute about
 the fact that Wightman him-self never instructed Grady as 
to who should be selected to 
work at the frejght station. Rather, Grady made the choice, who 
passed it on to Wightman, who in turn passed it on to the Un-
ion. Vaught stated that he did not know how Denkins was not 
chosen, but that Denkins™ name 
had been submitted to the Un-
ion. The argument or theory behind 
Denkins™ grievance was that 
as soon as he was told he would 
be picked for the freight station 
gang, he became a member of the gang for seniority purposes 
and, therefore, he had ﬁgang 
seniorityﬂ over Manning Bryant. 
Denkins™ grievance was rejected. Both he and Manning Bryant 
were classified in the same ﬁG
ﬂ seniority group and, therefore, 
Denkins had no greater claim to the position than Bryant. 
In late August, at the urging of fellow union member Shelby 
King, Denkins attended a lunch m
eeting with Sloan and King to 
discuss the situation. By this time, Sloan had returned to the 
position of union president. The ev
ents of this meeting are un-
disputed. Denkins asked Sloan why he had allowed Grady to 
make the change and take him off the freight station gang. 
Sloan responded that Grady had come to him and told him that 
Denkins had changed sides. When Denkins asked Sloan what he meant, Sloan replied that 
Denkins had changed camps and 
had ﬁgone the other way.ﬂ Grady asked Sloan who he would 
suggest to replace Denkins since Denkins had changed camps. Sloan continued that he had told
 Grady he did not want to get 
into that, and that he would le
ave it directly up to Grady. Den-
kins, Sloan, and King then discussed Denkins™ receiving a per-
manent assignment on a loading 
gang. Thereafter, Denkins did 
receive a loading gang assignment, on which he then worked an 

average of 2 to 3 days a week. 
Analysis and Conclusions 
I find that Respondent Employer, through the actions of its 
agent, James Grady, violated Section 8(a)(3) and (1) of the Act 
by discriminatorily denying 
Denkins the permanent warehouse 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286 gang assignment. As hiring agent and Section 2(11) supervisor, 
Grady clearly was acting within the scope of his authority is 
choosing the individuals who would work on the three-member 
gang. As a supervisor, Grady coul
d not lawfully use statutorily 
protected activities as the basis 
for his decision not to include 
Denkins on the three-member gang. The retaIiation that Grady 
crafted, aimed directly at Denkins™ protected and union activi-
ties, which Grady perceived as evidence that Denkins had 
ﬁchanged campsﬂ and ﬁturned on 
the man,ﬂ served inherently 
and by design to discourage and chill certain internal and pro-
tected union activity, and thereb
y violated Section 8(a)(3) and 
(1) of the Act. 
I agree with counsel for the General Counsel that the forego-
ing facts, largely undisputed, al
so present a textbook case of 
8(b)(1)(A) and (2) violations. As 
an initial matter, I find that 
Grady™s status as a header positioned him as a dual agent acting 

on behalf of the Union as well as the Employer. The parties 
stipulated that headers are supervisors within the meaning of 
the Act, and their actions are, therefore, clearly attributable to 
the employers for whom they work. Based on the facts here, I 
find headers are also agents of Respondent Union. In an earlier 
case involving Respondent Union, the Association, and its 
member the Wilmington Shipping Company, the administrative 
law judge, affirmed by the Board, relied on the same factors 

present here to find dual agency status. 
Longshoremen ILA 
Local 1426 (Wilmington Shipping)
, 294 NLRB 1152, 1154 at 1157 (1989). As the administrative law judge stated in that 
case: 
 [H]eaders who were members of the Union were also 
supervisors within the meanin
g of Section 2(11) of the 
Act. But because the header was a union member and es-
sentially achieved his position by virtue of the Union™s 
recommendation, the header obviously had mixed loyalties 
which gave the Union potential influence in the header 
employee selection beyond the 
guidelines imposed by the 
seniority plan in the collective-bargaining agreement.  
 Here, as there, headers have authority to hire employees and 
to fire employees. While technically ﬁchosenﬂ by the employ-
ers, since they have the right to decline the Union™s ﬁrecom-
mendation,ﬂ the fact that the Un
ion refers or recommends these 
people to be supervisors has the 
practical effect of the Union 
exercising substantial control over the choice of headers. As a 
result, headers have a dual loyalty and act consistent with that 
as dual agents of Respondent 
Union as well as Respondent 
Employer. 
It is well settled that a union, 
in the operation of an exclusive 
hiring hall, violates Section 8(b)(1)(A) and (2) of the Act when 
it refuses to refer an individual because of that individual™s 
opposition to or criticism of the local union administration. See 
Longshoremen ILA Local 1408
, 258 NLRB 132, 138 (1981); and Carpenters Local 720 (National Maintenance),
 283 NLRB 617, 623 (1987). Clearly, Denkins™ signing of Rowell™s ﬁstraw-
pollﬂ petition is specific union ac
tivity statutorily protected by 
the Act. Grady™s promise to Denkins that ﬁhe had something for 
himﬂ as a result of Denkins protected activity constituted a not-
too-veiled threat which reasonably tended to interfere with, 
restrain, and coerce Denkins in the exercise of his statutorily 
protected right. That the statement was indeed a threat was 

borne out by the conduct that 
Grady took later in passing over 
Denkins for the assignment which Grady had earlier assured 
Denkins was his. I find that passing over Denkins for this rea-
son violated Section 8(b)(1)(A) and (2) of the Act. 
Respondents offered little defense, and no evidence whatever 
from which it might be concluded that Denkins would have 

been passed over for this assignme
nt regardless of his internal union activity. None of the Respondents put on any evidence to 
contest Denkins™ testimony concerning Grady™s actions, and 
Grady™s statements evidencing his motivation for those actions. 
Instead, in its posttrial brief, Respondent Employer and the 
Association argue that in spite of the stipulation that headers 
are supervisors within the meaning of the Act, ﬁwith regard to 
gang assignment and hiring, the headers cannot be considered 
[its] agentﬂ because hiring takes 
place at the union hall. Regard-
less of where the selection proce
ss takes place, however, in the 
act of selecting people for gang 
assignments, the header is ful-
filling a traditional supervisory function for which the employer 
must be held accountable. 
Respondent Employer and the Association argue that liabil-
ity can be imposed for Grad
y™s conduct only ﬁif Respondents 
had knowledge or notice of that conduct.ﬂ This principle has 
been applied in the context of conventional hiring halls, in 
which the hiring agent operates at arms™ length from the em-
ployer. See, e.g., 
Wolf Trap Foundation, 287 NLRB 1040 
(1988); cf. 
Toledo World Terminals
, 289 NLRB 670, 673 
(l988). I agree with counsel for the General Counsel that the 
requirement of actual or constructive knowledge simply is in-
applicable to the present case in which the header is a Section 
2(11) supervisor, and in which standard agency principles at-
tribute the knowledge and conduct of
 the supervisor directly to 
the Employer. Moreover, the record establishes here that Re-

spondent Employer did know or
 reasonably should have known 
of the discrimination effected through header Grady. Respon-
dent President Wightman was on 
notice that Denkins had origi-
nally been slotted for a position on the three-person gang. 

Grady had told this to Wightman, and Wightman had passed it 
on to the Union. Given that the full-time positions reasonably 

would appear to be choice assignments, and given that Wight-
man should have known it was at least possible it was Grady 
who had effected the change, the change itself should have put 
Wightman on notice that he should inquire further concerning 
the matter. The mere fact that Wightman did not bother to in-
quire, and perhaps did not care 
since he was leaving composi-tion of the crew entirely to Grady, does not shield Respondent 

Employer from liability. 
The posttrial brief of Respondent Union is interesting in that it demonstrates how each of the Respondents tries to avoid 
liability for Grady™s actions by poi
nting blame at the other. As 
Respondent Union notes, ﬁthese se
lections [for the three person 
gang] were outside the Seniority Plan and hiring hall proce-
dures for filling vacancies in a gang . . . . None of these posi-
tions were announced or filled 
at the hiring hall.ﬂ Elsewhere 
Respondent Union argues, ﬁGrady was not acting under the 
seniority rules when he selected
 Bryant and Walker but rather 
at the direction of the Employer.ﬂ Based on the facts presented 

here, I am convinced that it simply does not matter where 
Grady happened to be when he made the decision to not hire 
Denkins, as he had earlier planned on doing. What matters is 
that in making that decision, Grady was acting within authority 

conferred on him by mutual arrangement and agreement of 
Respondent Union, Respondent Em
ployer, and the Association. 
What matters too is that in fulfilling his dual role as defined by 

the parties themselves, Grady 
passed over and 
discriminated  NORTH CAROLINA SHIPPING ASSN. 287against Denkins for reasons proscr
ibed by the Act. In conclu-
sion, I find that Respondents unlawfully denied Emmett Den-
kins a position on a permanent l
ongshoremen crew in retalia-
tion for Denkins™ having signed a petition that was perceived as 
criticism of Union President Willie Sloan. Respondent Union 
thereby violated Section 8(b)(1)(A) and (2) of the Act, and 
Respondent Employer violated Section 8(a)(1) and (3) of the 
Act.  
CONCLUSIONS OF 
LAW 1.  Respondent Employer and 
Respondent Association are, 
and have been at all times material, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  Respondent Union is, and has 
been at all times material, a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3.  James Grady has acted th
roughout all times relevant to 
this case as a header, and as such as a dual agent acting on be-
half of both Respondent Union and Respondent Employer. 
4.  Respondent Employer, throu
gh the actions of its agent, 
James Grady, violated Section 8(a)(3) and (1) of the Act by 
discriminatorily de
nying Emmett Denkins a permanent ware-
house gang assignment because of Denkins™ union activities or 
sentiments. 
5.  Respondent Union, through th
e actions of its agent, James 
Grady, caused Respondent Employ
er to discriminate against 
Emmett Denkins in violation of Section 8(a)(1) and (3) of the 

Act, and thereby itself violated Section 8(b)(1)(A) and (2) of 
the Act. 
6.  The unfair labor practices which Respondents have been 
found to have engaged in have a 
close, intimate, and substantial relationship to trade, traffic, and commerce among the several 

States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices in violatio
n of the Act, I shall recommend 
that they be ordered to cease and desist and to take certain af-
firmative action designed to effect
uate the policies of the Act. 
In cases such as this, the Board 
has traditionally held that liabil-
ity for the backpay obligation is joint and several. 
[Recommended Order omitted from publication.] 
 